Exhibit 10.2

PERFORMANCE-BASED RESTRICTED STOCK RIGHTS
ISSUED UNDER
RYDER SYSTEM, INC. 2005 EQUITY COMPENSATION PLAN

2009 TERMS AND CONDITIONS

The following terms and conditions apply to the performance-based restricted
stock rights (the “PBRSRs”) granted by Ryder System, Inc. (the “Company”) under
the Ryder System, Inc. 2005 Equity Compensation Plan (the “Plan”), as specified
in the Performance-Based Restricted Stock Rights Award Notification (the
“Notification”), to which these terms and conditions are appended. Certain terms
of the PBRSRs including the number of shares of Ryder common stock underlying
the PBRSRs, are set forth in the Notification. The Compensation Committee of the
Company’s Board of Directors (the “Committee”) shall administer the PBRSRs in
accordance with the Plan. Capitalized terms used herein and not defined shall
have the meaning ascribed to such terms in the Plan or in the Notification.



  1.   General. Each PBRSR represents the right to receive one Share on a future
date based upon the attainment of certain financial performance goals, on the
terms and conditions set forth herein, in the Notification and in the Plan, the
applicable terms, conditions and other provisions of which are incorporated by
reference herein (collectively, the “Award Documents”). A copy of the Plan and
the documents that constitute the “Prospectus” for the Plan under the Securities
Act of 1933, have been delivered to the Participant prior to or along with
delivery of the Notification. In the event there is an express conflict between
the provisions of the Plan and those set forth in any other Award Document, the
terms and conditions of the Plan shall govern. It is intended that the PBRSRs
qualify as “performance-based compensation” for purposes of Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”), including any
successor provisions and regulations.

The terms and conditions contained herein may be amended by the Committee as
permitted by the Plan; none of the terms and conditions of the PBRSRs may be
amended or waived without the prior approval of the Committee. Any amendment or
waiver not approved by the Committee will be void and have no force or effect.
Any employee or officer of the Company who authorizes any such amendment or
waiver without the prior approval of the Committee will be subject to
disciplinary action up to and including forfeiture of his or her PBRSRs and/or
termination of employment (unless otherwise prohibited by law). All decisions
and determination made by the Committee relating to the PBRSRs shall be final
and binding on the Participant, his or her beneficiaries and any other person
having or claiming an interest under the Plan.



  2.   Financial Performance Goals; Performance Period. The PBRSRs will vest
only if, for the three-year period specified in the Notification (the
“Performance Period”), the Company’s Total Shareholder Return (“Company TSR”)
meets or exceeds the Total Shareholder Return for the S&P 500 Composite Index
for the Performance Period as published by Standard & Poor’s as the “S&P 500
TR”, or, if no such publication is available, based on a comparable publication
selected by the Committee (the “Performance Goal”). For purposes of the
preceding sentence, Company TSR will be deemed to have met or exceeded the Total
Shareholder Return of the S&P 500 Composite Index (“TR”) if the Average TSR
Differential (as defined below) is greater than 0. The Average TSR Differential
means (a) the sum of the TSR Differential (as defined below) for each monthly
period beginning January 1, 2009 and ending December 31, 2011 divided by (b) 36.
The TSR Differential for any given monthly period means the absolute difference
between (x) the Company TSR from January 1, 2009 through the last business day
of the month minus (y) the TR for the same period, (expressed as a positive or
negative number, as the case may be). As used herein, the term “Total
Shareholder Return” shall mean the percentage change in the stock price or
index, as applicable, assuming reinvestment of dividends on the ex-dividend
date.



  3.   Delivery of Shares. Subject to this Section 3 and Section 4 below, if the
Performance Goal is attained and the Committee otherwise approves the issuance
of the PBRSRs, the PBRSRs will vest, provided the Participant was continuously
employed by the Company or one of its Subsidiaries from the date of grant of the
PBRSRs to last day of the Performance Period. For purposes of these terms and
conditions, the Participant shall not be deemed to have terminated his or her
employment with the Company and its Subsidiaries if he or she is immediately
thereafter employed by the Company or another Subsidiary.

Upon vesting, the Shares subject to the vested PBRSRs will be transferred to an
account held in the name of the Participant by the Company’s independent stock
plan administrator and the Participant will receive notice of such transfer
together with all relevant account details. The Participant will receive the
Shares (net of any applicable taxes) after the issuance has been approved by the
Committee or the Board, as the case may be, provided that in no event shall the
payment be made after March 15, 2012, unless administratively impracticable to
do so.



  4.   Termination of PBRSRs; Forfeiture. The PBRSRs will terminate upon the
termination of the Participant’s employment with the Company and its
Subsidiaries during the Performance Period as described below.



  (a)   Resignation by the Participant or Termination by the Company or a
Subsidiary: All outstanding PBRSRs will be forfeited and the Participant will
not have any right to delivery of Shares.

If the Participant’s employment is terminated by the Company or a Subsidiary for
Cause (as defined in Section 11), then the Company shall have the right to
reclaim and receive from the Participant any Shares delivered to the Participant
upon the vesting of any PBRSRs within the one year period before the date of the
Participant’s termination of employment, or to the extent the Participant has
transferred such Shares, the equivalent after-tax value thereof (as of the date
the Shares were transferred by the Participant) in cash.



  (b)   Termination by reason of Death, Disability or Retirement: If the death,
Disability (as defined in Section 11) or Retirement (as defined in Section 11)
occurs after the end of the Performance Period, the Participant (or his or her
Beneficiary, in the event of death) shall be entitled to receive the number of
Shares due to him or her under the Award. If the death, Disability or Retirement
occurs during the Performance Period and, if based on actual performance, the
PBRSRs are earned and approved by the Committee or Board, as the case may be,
the Participant (or his or her Beneficiary, in the event of death) will be
entitled to receive a pro-rata number of Shares based on the number of days
during the Performance Period that the Participant is considered to be an active
employee as determined by the Company, payable at the time and manner specified
in Section 3 above. On the date of death, Disability or Retirement, the Company
shall calculate the pro-rata number of Shares that the Participant would be
entitled to receive if the Performance Goals are achieved and shall cancel the
balance of the PBRSRs to which the Participant will no longer be entitled.



  (c)   Proscribed Activity: If, during the Proscribed Period (as defined in
Section 11) but prior to a Change of Control (as defined in Section 11 below),
the Participant engages in a Proscribed Activity, then the Company shall have
the right to reclaim and receive from the Participant all Shares delivered to
the Participant upon the vesting of any PBRSRs during the one year period
immediately prior to, or at any time following, the date of the Participant’s
termination of employment, or to the extent the Participant has transferred such
Shares, the after-tax equivalent value thereof (as of the date the Shares were
transferred by the Participant) in cash.



  5.   Change of Control. Notwithstanding anything contained herein to the
contrary, unless otherwise determined by the Committee prior to a Change of
Control which occurs during the Performance Period, all outstanding PBRSRs will
become fully vested immediately prior to any such Change of Control, and all
Shares subject to such PBRSRs will be delivered to the Participant at that time
in accordance with Section 3 above. To the extent (i) Participant’s employment
was terminated by the Company other than for Cause or Disability within the
12 months prior to the date on which the Change of Control occurred, (ii) during
such 12 month period the Participant did not engage in a Proscribed Activity,
and (iii) the Committee determines, in its sole and absolute discretion, that
the decision related to such termination was made in contemplation of the Change
of Control, then upon the Change of Control, the Participant will become
entitled to a cash payment equal to the product of: the Fair Market Value of a
Share on the date of the Change of Control and the number of PBRSRs to which the
Participant would otherwise have been entitled on the date of the Change of
Control if the Participant’s employment had continued until the date of the
Change of Control. Such cash payment shall be made within 30 days of the Change
of Control.



  6.   Rights as a Shareholder; Dividend Equivalents. The Participant will not
have the rights of a shareholder of the Company with respect to Shares subject
to the PBRSRs until such Shares are actually delivered to the Participant.
However, the Company will pay cash dividend equivalents with respect to each
PBRSR at the same time and in the same amount as cash dividends are paid on a
Share.



  7.   U.S. Federal, State and Local Income Tax Withholding. The PBRSRs will not
be taxable until the Shares are delivered, provided that cash dividend
equivalents will be taxable to the Participant as ordinary income, subject to
wage-based withholding and reporting. The Shares when delivered will be taxable
to the Participant at their then fair market value as ordinary income, subject
to wage-based withholding and reporting. The Company will first satisfy this
withholding obligation by reducing the performance-based cash to be paid at the
time of such delivery in an amount sufficient to satisfy the withholding
obligations. If, after we have reduced all of the performance-based cash, there
are still taxes due, , the Company will reduce the number of Shares to be
delivered to the Participant in an amount sufficient to satisfy the balance of
the taxes due (based on the Fair Market Value of the Shares on the vesting date
for the related PBRSRs). This Section 7 shall only apply with respect to the
Company’s U.S. federal, state and local income tax withholding obligations. The
Company may satisfy any tax obligations it may have in any other jurisdiction in
any manner it deems, in its sole and absolute discretion, to be necessary or
appropriate.



  8.   Statute of Limitations and Conflicts of Laws. All rights of action by, or
on behalf of the Company or by any shareholder against any past, present, or
future member of the Board of Directors, officer, or employee of the Company
arising out of or in connection with the PBRSRs or the Award Documents, must be
brought within three years from the date of the act or omission in respect of
which such right of action arises. The PBRSRs and the Award Documents, shall be
governed by the laws of the State of Florida, without giving effect to
principles of conflict of laws, and construed accordingly.



  9.   No Employment Right. Neither the grant of the PBRSRs nor any action taken
hereunder shall be construed as giving any employee or any Participant any right
to be retained in the employ of the Company. The Company is under no obligation
to grant PBRSRs hereunder. Nothing contained in the Award Documents shall limit
or affect in any manner or degree the normal and usual powers of management,
exercised by the officers and the Board of Directors or committees thereof, to
change the duties or the character of employment of any employee of the Company
or to remove the individual from the employment of the Company at any time, all
of which rights and powers are expressly reserved.



  10.   No Assignment. A Participant’s rights and interest under the PBRSRs may
not be assigned or transferred, except as otherwise provided herein, and any
attempted assignment or transfer shall be null and void and shall extinguish, in
the Company’s sole discretion, the Company’s obligation under the PBRSRs or the
Award Documents.



  11.   Definitions.



  (a)   “Cause” shall have the meaning set forth in any individual, valid,
written agreement between the Participant and the Company or any Subsidiary, or,
if none exists, shall mean a determination of “Cause” under any applicable
Severance Plan, as in effect on the date of grant of the PBRSRs. Notwithstanding
the foregoing, unless otherwise set forth in any individual, valid, written
agreement between the Participant and the Company or any Subsidiary, during the
one year period following a Change of Control, in no event shall a failure to
meet performance expectations constitute Cause unless such failure was willful.



  (b)   “Change of Control” occurs when:



  (i)   any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “1934 Act”))
(a “Person”) becomes the beneficial owner, directly or indirectly, of thirty
percent (30%) or more of the combined voting power of the Company’s outstanding
voting securities ordinarily having the right to vote for the election of
directors of the Company; provided, however, that for purposes of this
subparagraph (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition by any employee benefit plan or plans (or related
trust) of the Company and its subsidiaries and affiliates or (B) any acquisition
by any corporation pursuant to a transaction which complies with clauses (A),
(B) and (C) of subparagraph (iii) below; or



  (ii)   the individuals who, as of January 1, 2007, constituted the Board of
Directors of the Company (the “Board” generally and as of January 1, 2007 the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to January 1,
2007 whose election, or nomination for election, was approved by a vote of the
persons comprising at least a majority of the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest, as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the 1934 Act) (as in effect
on January 23, 2000) shall be, for purposes of this Plan, considered as though
such person were a member of the Incumbent Board; or



  (iii)   there is a reorganization, merger or consolidation of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company’s outstanding Shares
and outstanding voting securities ordinarily having the right to vote for the
election of directors of the Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities ordinarily
having the right to vote for the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company’s
outstanding Shares and outstanding voting securities ordinarily having the right
to vote for the election of directors of the Company, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan or plans (or related trust) of the Company or such
corporation resulting from such Business Combination and their subsidiaries and
affiliates) beneficially owns, directly or indirectly, 30% or more of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such Business Combination and (C) at least a majority
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or



  (iv)   there is a liquidation or dissolution of the Company approved by the
shareholders; or

(v) there is a sale of all or substantially all of the assets of the Company.



  (c)   “Disability” means (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) the Participant
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan of the
Company; or (iii) a determination by the Social Security Administration that a
Participant is totally disabled.



  (d)   “Proscribed Activity” means any of the following:



  (i)   the Participant’s breach of any written agreement between the
Participant and the Company or any of its Subsidiaries, including any agreement
relating to nondisclosure, noncompetition, nonsolicitation and/or
nondisparagement;



  (ii)   the Participant’s direct or indirect unauthorized use or disclosure of
confidential information or trade secrets of the Company or any Subsidiary,
including, but not limited to, such matters as costs, profits, markets, sales,
products, product lines, key personnel, pricing policies, operational methods,
customers, customer requirements, suppliers, plans for future developments, and
other business affairs and methods and other information not readily available
to the public;



  (iii)   the Participant’s direct or indirect engaging or becoming a partner,
director, officer, principal, employee, consultant, investor, creditor or
stockholder in/for any business, proprietorship, association, firm or
corporation not owned or controlled by the Company or its Subsidiaries which is
engaged or proposes to engage in a business competitive directly or indirectly
with the business conducted by the Company or its Subsidiaries in any geographic
area where such business of the Company or its Subsidiaries is conducted,
provided that the Participant’s investment in one percent (1%) or less of the
outstanding capital stock of any corporation whose stock is listed on a national
securities exchange shall not be treated as a Proscribed Activity;



  (iv)   the Participant’s direct or indirect, either on the Participant’s own
account or for any person, firm or company, soliciting, interfering with or
inducing, or attempting to induce, any employee of the Company or any of its
Subsidiaries to leave his or her employment or to breach his or her employment
agreement;



  (v)   the Participant’s direct or indirect taking away, interfering with
relations with, diverting or attempting to divert from the Company or any
Subsidiary any business with any customer of the Company or any Subsidiary,
including (A) any customer that has been solicited or serviced by the Company
within one (1) year prior to the date of termination of Participant’s employment
with the Company and (B) any customer with which the Participant has had contact
or association, or which was under the supervision of Participant, or the
identity of which was learned by the Participant as a result of Participant’s
employment with the Company;



  (vi)   the Participant’s making of any remarks disparaging the conduct or
character of the Company or any of its Subsidiaries, or their current or former
agents, employees, officers, directors, successors or assigns; or



  (vii)   the Participant’s failure to cooperate with the Company or any
Subsidiary, for no additional compensation (other than reimbursement of
expenses), in any litigation or administrative proceedings involving any matters
with which the Participant was involved during the Participant’s employment with
the Company or any Subsidiary.



  (e)   “Proscribed Period” means the period beginning on the date of
termination of Participant’s employment and ending on the later of (A) the one
year anniversary of such termination date or (B) if the Participant is entitled
to severance benefits in the form of salary continuation, the date on which
salary continuation is no longer payable to the Participant.



  (f)   “Retirement” means termination of employment for any reason (other than
for Cause or by reason of death or Disability) upon or following attainment of
age 55 and completion of 10 years of service, or upon or following attainment of
age 65 without regard to years of service; provided that, Retirement shall not
be deemed to occur unless such termination of service constitutes a separation
from service, as defined by Section 409A of the Code.



      12. Other Benefits. No amount accrued or paid under the PBRSRs shall be
deemed compensation for purposes of computing a Participant’s benefits under any
retirement plan of the Company or its Subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the Participant’s level of
compensation.

